ACCEPTED
                                                                                           03-15-00620-CR
                                                                                                   8157716
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     12/9/2015 12:50:09 PM
                                                                                         JEFFREY D. KYLE
                               NO. 03-15-00620-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                         AUSTIN, TEXAS
                                                                  12/9/2015 12:50:09 PM
                          THIRD DISTRICT OF TEXAS                     JEFFREY D. KYLE
                                                                           Clerk

                                 AUSTIN, TEXAS

STATE OF TEXAS                             §                            APPELLANT

VS.                                        §

DENNIS DAVIS                               §                              APPELLEE

           APPEAL FROM THE 167TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-09-900185

          STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) The Trial Court filed an Order dismissing the indictment in this case on

September 9, 2015. The State of Texas filed a notice of appeal in the above cause on

October 1, 2015. The clerk’s record was filed on October 12, 2015. The reporter’s



                                           1
record was filed on November 10, 2015.

      (b)      The State’s brief is currently due on December 9, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since the State filed its notice of appeal, the undersigned

            attorney has completed and filed an answer in two other cases pending in the

            390th Judicial District Court of Travis County on a writ of habeas corpus on

            remand from the Court of Criminal Appeals (Ex parte Keith Taylor, Nos.

            WR-79,497-05 and WR-79,497-06); completed and filed appellate briefs in

            two cases (Jonas Smith v. State of Texas, COA #14-15-00037-CR; and In

            the Matter of B.S., COA #07-15-00148-CV); and, prepared for and

            participated in oral argument before this Court on two cases (Darius Dontae

            Lovings and State of Texas, COA #03-14-00088-CR and 03-14-00408-CR;

            and In the Matter of N.G.-D., COA #03-14-00437-CV).

      2. This request is not made for the purpose of delay, but to ensure that the Court

            has a proper State’s brief to aid in the just disposition of the above cause.

                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to January 8, 2016.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ Kathryn A. Scales
                                              Kathryn A. Scales
                                              Assistant District Attorney
                                              State Bar No. 00789128
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. (512) 854-4810
                                              Kathryn.Scales@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

325 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Kathryn A. Scales
                                                Kathryn A. Scales
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 9th day of December, 2015, a true and correct

copy of this motion was served, by U.S. mail, electronic mail, facsimile, or

electronically through the electronic filing manager, to the Appellee’s attorney,

Linda Icenhauer-Ramirez, Attorney at Law, 1103 Nueces, Austin, Texas 78701,

ljir@aol.com.


                                                /s/ Kathryn A. Scales
                                                Kathryn A. Scales
                                                Assistant District Attorney




                                           4